     ¨      Recipient’s Copy      ¨      Company’s Copy

 

EXHIBIT 10.5

 

FTI CONSULTING, INC. 2004 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

To Jack B. Dunn, IV:

 

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (the “Award”) of 53,106 restricted shares (the “Award Shares”) of the
Company’s common stock, $0.01 par value (the “Common Stock”), under the FTI
Consulting, Inc. 2004 Long-Term Incentive Plan, as amended from time to time
(the “Plan”), conditioned upon your agreement to the terms and conditions
described below. The effective Grant Date will be September 23, 2004, subject to
your promptly signing and returning a copy of this Agreement (as defined below)
to the Company and delivering to the Company a stock power, endorsed in blank,
with respect to the Award Shares.

 

This Agreement (the “Agreement”) evidences the Award of the Award Shares. The
Award is subject in all respects to and incorporates by reference the terms and
conditions of the Plan and any terms and conditions relating to Award Shares or
this Award contained in the written Employment Agreement, dated November 5,
2002, as amended by the Amendment to Employment Agreement, dated September 23,
2004 (together, the “Employment Agreement”) between you and the Company or an
Affiliate of the Company for which you perform services, as applicable (the
“Employer”), and specifies other applicable terms and conditions of your Award
Shares. By executing this Agreement, you acknowledge that you have received a
copy of the Plan and the Prospectus for the Plan (as amended from time to time,
the “Prospectus”). You may request additional copies of the Plan or Prospectus
by contacting the Secretary of the Company at FTI Consulting, Inc., 900 Bestgate
Road, Suite 100, Annapolis, Maryland 21401 (Phone: (410) 224-8770). You also may
request from the Secretary of the Company copies of the other documents that
make up a part of the Prospectus (described more fully at the end of the
Prospectus), as well as all reports, proxy statements and other communications
distributed to the Company’s security holders generally. This Agreement and the
Award of the Award Shares are made in consideration of your employment with the
Company and in fulfillment of applicable terms of your Employment Agreement, if
any.

 

1. Terminology; Conflicts. The Glossary at the end of this Agreement includes
definitions of capitalized words used in this Agreement that are not defined
elsewhere in this Agreement, the Plan or the Employment Agreement. Unless
otherwise specifically provided in this Agreement, in the event of any conflict,
ambiguity or inconsistency between or among any defined term in this Agreement,
the Plan or your Employment Agreement, the provisions of, first, the Plan,
second, the Employment Agreement, and lastly, this Agreement, will control in
that order of priority.

 



--------------------------------------------------------------------------------

2. Employment Agreement. All of the Award Shares are nonvested and forfeitable
as of the Grant Date. The Award Shares are granted subject to the forfeiture,
vesting and other provisions specifically set forth in the Employment Agreement.
Unless otherwise specifically provided in this Agreement, in the event of a
conflict, inconsistency or ambiguity between or among any term or condition of
this Agreement, the Plan or your Employment Agreement, the provisions of, first,
the Plan, second, the Employment Agreement, and lastly, this Agreement, will
control in that order of priority, except in the case of Section 14 of this
Agreement which will control in all cases. Notwithstanding anything to the
contrary, the Award and the Award Shares will be subject to and bound by all
terms and conditions in this Agreement and the Plan not specifically covered by
or contrary to the effective Employment Agreement.

 

3. Terms and Conditions Not Specifically Set Forth in the Employment Agreement.
Absent an employment agreement or terms and conditions to the contrary in your
Employment Agreement, the following terms and conditions will apply:

 

(a) Vesting. Your Award Shares shall be subject to the forfeiture and vesting
provisions marked with an x below:

 

  i. ¨ All of the Award Shares are nonvested and forfeitable as of the Grant
Date. So long as your Service with the Company or an Affiliate of the Company
continues through the applicable date upon which vesting is scheduled to occur,
20% of the Award Shares will vest and become nonforfeitable on each anniversary
of the Grant Date, such that 100% of the Award Shares will be vested and
nonforfeitable on the fifth anniversary of the Grant Date. None of the Award
Shares will become vested and nonforfeitable after your Service with the Company
and its Affiliates ceases unless this Agreement provides to the contrary.

 

  ii. ¨ All of the Award Shares are nonvested and forfeitable as of the Grant
Date. So long as your Service with the Company or an Affiliate of the Company
continues through the applicable date upon which vesting is scheduled to occur,
    % of the Award Shares will vest and become nonforfeitable on the      year
anniversary of the Grant Date, and the remaining     % of the Award Shares will
vest and become nonforfeitable on the      year anniversary of the Grant Date.
None of the Award Shares will become vested and nonforfeitable after your
Service with the Company and its Affiliates ceases unless this Agreement
provides to the contrary.

 

  iii. ¨ All of the Award Shares are nonvested and forfeitable as of the Grant
Date. So long as your Service with the Company or an Affiliate of the Company
continues through                                              ,             
(the “Vesting Date”), all of your Award Shares will vest and become
nonforfeitable on the Vesting Date. None of the Award Shares will become vested
and nonforfeitable after your Service with the Company and its Affiliates ceases
unless this Agreement provides to the contrary.

 

- 2 -



--------------------------------------------------------------------------------

(b) Acceleration of Vesting. All outstanding Award Shares will become fully
vested and nonforfeitable upon the earliest of:

 

  i. the occurrence of a Change in Control (such vesting will be deemed to occur
immediately before such Change in Control),

 

  ii. termination of your Service by the Company or your Employer without Cause,

 

  iii. termination of your Service by you with Good Reason,

 

  iv. your death, or

 

  v. your Total and Permanent Disability.

 

(c) Termination of Service. If your Service with the Company and its Affiliates
ceases due to termination (i) by the Company or your Employer for Cause, or (ii)
by you without Good Reason, all Award Shares that are not then vested and
nonforfeitable will be immediately forfeited for no consideration. If your
Service with the Company and its Affiliates ceases for any other reason, the
Award Shares will remain in full effect.

 

4. Restrictions on Transfer. You may not sell, assign, transfer, pledge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any unvested Award Shares, and unvested Award Shares may not be
subject to execution, attachment or similar process. The Company will not be
required to recognize on its books any action taken in contravention of these
restrictions.

 

5. Stock Certificates.

 

(a) Unvested Shares. You are reflected as the owner of record of the Award
Shares on the Company’s books. The Company will hold the share certificates for
safekeeping, or otherwise retain the Award Shares in uncertificated book entry
form, until the Award Shares become vested and nonforfeitable, and any share
certificates (or electronic delivery) representing such unvested shares will
include a legend to the effect that you may not sell, assign, transfer, pledge,
or hypothecate the Award Shares. You must deliver to the Company, as soon as
practicable after the Grant Date, a stock power, endorsed in blank, with respect
to the Award Shares. If you forfeit any Award Shares, the stock power will be
used to return the certificates for the forfeited Award Shares to the Company’s
transfer agent for cancellation.

 

(b) Vested Shares. As soon as practicable after the Award Shares vest, the
Company will deliver a share certificate to you, or deliver shares
electronically or in certificate form to your designated broker on your behalf.
If you are deceased at the time that a delivery of share certificates is to be
made, the certificates will be delivered to your executor, administrator, or
personal representative.

 

(c) Legends. Any share certificates delivered or Award Shares delivered
electronically will, unless the Award Shares are registered and such
registration is in effect, or an

 

- 3 -



--------------------------------------------------------------------------------

exemption from registration is available, under applicable federal and state
law, bear a legend (or electronic notation) restricting transferability of such
Award Shares.

 

(d) Postponement of Delivery. The Company may postpone the issuance and delivery
of any Award Shares for so long as the Company determines to be necessary or
advisable to satisfy the following:

 

  i. the completion or amendment of any registration of the Award Shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation; and

 

  ii. compliance with any requests for representations.

 

6. Taxation.

 

(a) Tax Withholding. By signing this Agreement, you authorize your Employer and
the Company, except as provided below, to deduct from any compensation or any
other payment of any kind due you the amount of any federal, state, local or
foreign taxes required by law to be withheld as a result of the grant or vesting
of the Award Shares in whole or in part. The Company agrees that it will, upon
your request, permit you to satisfy, in whole or in part, the Company’s minimum
statutory withholding tax obligation (based on minimum rates for federal and
state law purposes, including payroll taxes) which may arise in connection with
the Award either by electing to have the Company withhold the issuance of, or
redeem, shares of Common Stock or by electing to deliver to the Company
already-owned shares of Common Stock of the Company, in either case having a
Fair Market Value equal to the amount necessary to satisfy the statutory minimum
withholding amount due. If you do not make provision for the payment of such
taxes when requested, the Company may refuse to issue any Common Stock
certificate under this Agreement until arrangements satisfactory to the
Committee–have been made.

 

(b) Tax Election. You are advised to seek independent tax advice from your own
advisors regarding the availability and advisability of making an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended. Any such
election, if made, must be made within 30 days of the Grant Date. You expressly
acknowledge that you are solely responsible for filing any such Section 83(b)
election with the appropriate governmental authorities, irrespective of the fact
that such election is also delivered to your Employer or the Company. You may
not rely on your Employer, the Company or any of their respective officers,
directors or employees for tax or legal advice regarding this Award. You
acknowledge that you have sought tax and legal advice from your own advisors
regarding this Award or have voluntarily and knowingly foregone such
consultation.

 

7. Adjustments for Corporate Transactions and Other Events.

 

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Award Shares and the number of such Award Shares that are nonvested
and forfeitable will, without further action of the Committee, be adjusted to
reflect such event. The Committee may make adjustments, in its discretion, to
address the treatment of fractional shares with respect to

 

- 4 -



--------------------------------------------------------------------------------

the Award Shares as a result of the stock dividend, stock split or reverse stock
split. Adjustments under this Section 7 will be made by the Committee, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive. No fractional Award Shares will
result from any such adjustments.

 

(b) Binding Nature of Agreement. The terms and conditions of this Agreement will
apply with equal force to any additional and/or substitute securities received
by you in exchange for, or by virtue of your ownership of, the Award Shares,
whether as a result of any spin-off, stock split-up, stock dividend, stock
distribution, other reclassification of the Common Stock of the Company, or
other similar event, except as otherwise determined by the Committee. If the
Award Shares are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement will inure to the benefit of the Company’s
successor, and this Agreement will apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Award Shares.

 

8. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement alters your at-will or other employment status pursuant to your
Employment Agreement, if applicable, or other service relationship with your
Employer and the Company. This Agreement is not to be construed as a contract of
employment or service relationship between the Company or any of its
subsidiaries and you, nor as a contractual right of you to continue in the
employ of, or in a service relationship with, the Company or any of its
subsidiaries for any period of time. This Agreement does not limit in any manner
the right of your Employer or the Company to discharge you at any time with or
without cause or notice and whether or not such discharge results in the
forfeiture of any Award Shares or any other adverse effect on your interests
under the Plan, subject to the terms of your Employment Agreement, if
applicable.

 

9. Rights as Stockholder. As the owner of record of Award Shares, you are
entitled to all rights of a stockholder of the Company, including the right to
vote the Award Shares, except that you will not have any right to cash dividends
or other distributions declared or paid with respect to nonvested and
forfeitable Award Shares. All cash dividends and any other distributions paid
with respect to nonvested Award Shares will be held by the Company in trust for
your benefit and paid to you upon vesting of the Award Shares. Upon forfeiture
of any Award Shares, any cash dividends and distributions then held in trust
with respect to such shares will be forfeited and will be returned to the
Company.

 

10. The Company’s Rights. The existence of the Award Shares does not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its subsidiaries, or any merger or consolidation of the Company or any
Affiliate, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

- 5 -



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement, inclusive of the Plan and the terms of the
Employment Agreement incorporated into this Agreement, contains the entire
agreement between you, your Employer and the Company with respect to the Award
Shares. Any and all existing oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement by any person with respect to the Award or the Award
Shares are superseded by this Agreement and are void and ineffective for all
purposes.

 

12. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. In the event of
any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan will govern.

 

13. Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award Shares as
determined in the discretion of the Committee, except as provided in the Plan,
the Employment Agreement or in any other written document signed by you and the
Company.

 

14. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award or the Award Shares will be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

 

15. Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

16. Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

 

{The Glossary follows on the next page.}

 

- 6 -



--------------------------------------------------------------------------------

GLOSSARY

 

(a) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships), as determined by the Committee.

 

(b) “Cause” has the meaning ascribed to such term or words of similar import in
your Employment Agreement, if applicable, and, in the absence of an effective
Employment Agreement, means (i) fraud on or misappropriation of any funds or
property of the Company, an Affiliate, customer or client, (ii) your breach of
any provision of any employment, non-disclosure, non-competition,
non-solicitation, assignment of inventions, or other similar agreement executed
by you for the benefit of the Company and its Affiliates, (iii) dishonesty, or
(iv) willful misconduct in connection with your duties or responsibilities or
otherwise, gross negligence in the performance of your duties or
responsibilities, each as determined in good faith by the Company, which
determination is conclusive.

 

(c) “Change in Control” has the meaning ascribed to such term or words of
similar import in your Employment Agreement, if applicable, and, in the absence
of an effective Employment Agreement, means: (1) the acquisition (other than
from the Company) in one or more transactions by any Person of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of (A) the then outstanding shares of the securities of the
Company, or (B) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Company Voting Stock”); (2) the closing of a sale or other conveyance of all or
substantially all of the assets of the Company; or (3) the effective time of any
merger, share exchange, consolidation, or other business combination involving
the Company if immediately after such transaction persons who hold a majority of
the outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock.

 

(d) “Committee” means the Compensation Committee of the Board (or any successor
Board committee as may be designated by the Board from time to time), comprised
of directors who are independent directors as defined in the New York Stock
Exchange’s Listed Company Manual and who are “non-employee directors” within the
meaning of Rule 16b-3 promulgated by the Securities and Exchange Commission
under the Exchange Act.

 

(e) “Company” means FTI Consulting, Inc., a Maryland corporation

 

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

 

(g) “Good Reason” has the meaning ascribed to such term or words of similar
import in your Employment Agreement, if applicable, and, in the absence of an
effective employment agreement, means any of the following, if not cured and
corrected by your Employer, the Company or its successor within 10 business days
after written notice thereof by

 

- 7 -



--------------------------------------------------------------------------------

you to your Employer, the Company or its successor: (i) any substantial
reduction in annualized base salary that is not otherwise offset by increased
bonus opportunity or equity-based compensation or other incentive compensation
opportunity, (other than for “Cause,” a change due to your Total and Permanent
Disability or as an accommodation under the Americans With Disabilities Act, or
otherwise by agreement of you and your Employer or the Company); or (ii) any
requirement that you relocate, by more than 50 miles, the principal location
from which you perform services for your Employer or the Company; provided,
however, that no reduction in annualized base salary will be deemed to occur
solely because you have requested or otherwise agreed to a change in status,
including, but not limited to, less than full-time employment, a leave of
absence, job-sharing or a consulting or independent contractor relationship.

 

(h) “Person” means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act, other than employee benefit plans
sponsored or maintained by the Company or by entities controlled by the Company.

 

(i) “Service” means your employment or other service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide services to the
Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity. In the event that your employment or service relationship is with a
business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

 

(j) “Total and Permanent Disability” has the meaning ascribed to such term or
words of similar import in your Employment Agreement, if applicable, and, in the
absence of an effective Employment Agreement, means the inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in your death or
which has lasted or can be expected to last for a continuous period of not less
than twelve months. The Committee may require such proof of Total and Permanent
Disability as the Committee in its sole discretion deems appropriate and the
Committee’s good faith determination as to whether and when you are totally and
permanently disabled will be final and binding on all parties concerned.

 

(k) “You”; “Your”. You means the recipient of the Award Shares as reflected in
the first paragraph of this Agreement. Whenever the word “you” or “your” is used
in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Committee, to apply to the
estate, personal representative, or beneficiary to whom the Award Shares may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” will be deemed to include such person.

 

{The signature page follows.}

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the 23rd day of September, 2004.

 

FTI CONSULTING, INC.

By:

 

/s/ THEODORE I. PINCUS

Date:

 

September 23, 2004

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.

 

WITNESS

     

AWARD RECIPIENT

/s/ CYNTHIA THOMPSON

     

/S/ JACK B. DUNN, IV

           

Date:

 

September 23, 2004

 

- 9 -



--------------------------------------------------------------------------------

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned,                                     ,
hereby sells, assigns and transfers unto FTI Consulting, Inc., a Maryland
corporation (the “Company”), or its successor,                      shares of
common stock, par value $.01 per share, of the Company standing in my name on
the books of the Company, represented by Certificate No.     , or as otherwise
documented in the stock ledger for the Company, and hereby irrevocably
constitutes and appoints Theodore I. Pincus, or any one of them, as my
attorney-in-fact to transfer the said stock on the books of the Company with
full power of substitution in the premises.

 

WITNESS:

       

/s/ CYNTHIA THOMPSON

     

/s/ JACK B. DUNN, IV

           

Dated:

 

September 23, 2004

 